DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 6/9/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “at least one second consumable item” is unclear because a first consumable item has not been recited and it is unclear whether there is a single consumable item or a plurality of consumable items.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2007/0215496 to Scarborough.
Regarding claim 1, Scarborough discloses a multi-chamber beverage container (Fig 1) comprising a first chamber (12) containing a first fluid (water), a second chamber (11) containing at least one second consumable item (flavored powder) different than the first fluid, a tab (24) attached to a connector (26), wherein the connector extends through the second chamber (11, Fig 4), and a first seal (28) between the first (12) and second chamber (11), wherein the first seal (28) is attached to the connector (26) and configured to be broken in response to activation of the tab such that the first chamber and second chamber are in fluid communication (Fig 5).

Claim(s) 1-4, 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2006/0191805 to Vogel et al. (Vogel).
Regarding claim 1, Vogel discloses a multi-chamber beverage container (Fig 1) comprising a first chamber (4) containing a first fluid (€0017), a second chamber (3) containing 
Regarding claim 2, Vogel further discloses wherein the tab (10) is generally disposed near a first end (top end) of the second chamber (3) and the first seal (6) is generally disposed at a second opposite end (bottom end) of the second chamber (3), wherein first opening (5) is provided when the first seal is broken, wherein the second chamber (3) is disposed at least partially within the first chamber (4).  In particular the first chamber (4) is considered the entire interior of the container.
Regarding claim 3, Vogel further discloses a second seal (13) near first end of the second chamber (3), wherein the tab is configured to create a second opening (14) in the second seal (13) sized to allow fluid to pass through the second opening in response to activation of the tab (€0066).
Regarding claim 4, Vogel further discloses first (5) and second opening (14) configured to be provided at the same time since it has the structure as recited.
Regarding claim 8, Vogel further discloses second consumable item being a solid (€0017).
Regarding claim 9, Vogel further discloses the tab (10) arranged to be activated by pivoting in relation to second seal (13, Fig 1-2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of US 2015/0101942 to Wu.
Regarding claim 5, Vogel discloses the container of claim 3 but does not teach additional chambers with additional seals and consumable items.  However, Wu discloses multiple mixing components of different materials (Fig 3).  One of ordinary skill in the art would have found it obvious to incorporate additional chambers to Vogel as suggested by Wu in order to mix additional contents since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel.
Regarding claim 6, Vogel teaches the container of claim 3 but does not teach the recited dimensions of the second chamber as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions of the second chamber to the range as recited in order to optimize the amount of concentration in the overall mixture from the contents in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Scarborough.
Regarding claim 7, Vogel teaches the container of claim 3 but does not teach the connector to be a rod.  However, Scarborough discloses a multi-chamber beverage container (Fig 1) comprising a first chamber (12) containing a first fluid (water), a second chamber (11) containing at least one second consumable item (flavored powder) different than the first fluid, a tab (24) attached to a connector (26), wherein the connector extends through the second chamber (11, Fig 4), and a first seal (28) between the first (12) and second chamber (11), wherein the first seal (28) is attached to the connector (26) and configured to be broken in response to activation of the tab such that the first chamber and second chamber are in fluid communication (Fig 5).  In particular, Scarborough discloses the connector (26) being a rod (€0030).  One of ordinary skill in the art would have found it obvious to substitute the connector of Vogel with a functionally equivalent rod as suggested by Scarborough in order to facilitate mixing since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 10, Vogel teaches the container of claim 3 but does not teach a lid over the container to keep tab from deploying until lid is removed.  However, Scarborough discloses a multi-chamber beverage container (Fig 1) comprising a first chamber (12) containing a first fluid (water), a second chamber (11) containing at least one second consumable item (flavored .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Scarborough and US 2013/0146485 to Karabinis.
Regarding claim 11, the modified Vogel teaches the container of claim 10 but does not teach the lid attached to the tab.  However, Karabinis discloses a multi-chamber beverage container (Figs 3-4) and in particular discloses the closure used to activate a tab to remove seals to facilitate mixture.  Taken as a whole, one of ordinary skill in the art would have found it obvious to make the modified Vogel tab integral with the lid in order to facilitate removal of the seals upon opening of the lid since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735